Citation Nr: 0119544
Decision Date: 07/27/01	Archive Date: 09/12/01

Citation Nr: 0119544	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  96-40 516	)	DATE JUL 27, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1967.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).  The case was remanded from 
the Board to the RO in August 1997.


ORDER TO VACATE

In a decision dated in June 2000, the Board denied 
entitlement to service connection for a psychiatric 
disability to include schizophrenia and paranoid personality 
disorder.  Subsequent to the June 2000 decision, it has been 
determined that evidence germane to this issue was received 
by the RO in January 2000 but was not forwarded to the Board 
pursuant to 38 C.F.R. § 19.37(b) for the Board's review.  
This evidence consists of a statement from the veteran's 
treating mental health care practitioner to include an 
opinion as to the etiology of current psychiatric disability.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion, when there has been a denial of due process.  38 
C.F.R. § 20.904(a).  

The Board finds that its consideration of the veteran's claim 
of service connection for a psychiatric disorder in the June 
2000 decision was not based on the complete medical record.  
Hence, the veteran's due process rights were violated.  
Therefore, the June 2000 decision as it relates to the denial 
of service connection for a psychiatric disability must be 
vacated.  

In order to assure due process of law and to afford the 
veteran every equitable consideration, the Board's decision 
of June 2000 as it pertains to the issue of entitlement to 
service connection for a psychiatric disability is hereby 
vacated.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R 
§ 20.904.

Accordingly, the case will be referred to another member of 
the Board for de novo review and a new decision will be 
entered.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



Citation Nr: 0015396	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  96 - 40 516	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

Whether the claim of entitlement to service connection for a 
chronic respiratory disorder, including chronic bronchitis 
and a positive tine test, is well grounded.

Whether the claim of entitlement to service connection for 
anemia is well grounded.

Whether the claim of entitlement to service connection for 
arthritis of the hands, shoulders, and knees, bilateral, is 
well grounded.

Whether the claim of entitlement to service connection for an 
acquired psychiatric disability, including schizophrenia and 
a paranoid personality disorder, is well grounded.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.  He did not serve in the Republic of Vietnam 
while on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1995 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

This case was previously before the Board in August 1997, and 
was remanded to the RO for additional development of the 
evidence, to include a further search for additional service 
medical records and for additional VA medical examinations.  
The requested development has been satisfactorily completed, 
and the case is now before the Board for further appellate 
consideration.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
disability is addressed in the Remand portion of this 
decision.





FINDINGS OF FACT

1.  The claims for service connection for a chronic 
respiratory disorder, including chronic bronchitis and a 
positive tine test, for anemia, for arthritis of the hands, 
shoulders, and knees, bilateral, and for an acquired 
psychiatric disability, including schizophrenia, are not 
plausible because those disabilities were not shown by lay or 
medical evidence during active service or within any 
applicable presumptive period and no competent medical 
evidence has been submitted which links or relates those 
disabilities to the veteran's period of active service.  

2.  The claim for service connection for a paranoid 
personality disorder lacks legal merit.  


CONCLUSIONS OF LAW

1.  The claims for service connection for a chronic 
respiratory disorder, including chronic bronchitis and a 
positive tine test; for anemia; for arthritis of the hands, 
shoulders, and knees, bilateral; and for an acquired 
psychiatric disability, including schizophrenia, are not 
well-grounded.  38 U.S.C.A. § 1110, 5107(a) (West 1991).  

2.  Personality disorders or mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991);  38 C.F.R. §§ 3.301(c)(2),(3),(d); 3.303(c), Part 4, 
§ 4.9 (1999). 

3.  The claim of entitlement to service connection for a 
paranoid personality disorder is legally insufficient.  
38 C.F.R. §§ 3.301(a)(3)(d), 3.303(c), Part 4, § 4.9 (1999);  
Sabonis v. Brown,  6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for a chronic respiratory 
disorder, including chronic bronchitis and a positive tine 
test; for anemia; for arthritis of the hands, shoulders, and 
knees, bilateral; and for an acquired psychiatric disability, 
including schizophrenia and a paranoid personality disorder.  
If he has not, his appeal must fail, and VA is not obligated 
to assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claims of entitlement 
to service connection for a chronic respiratory disorder, 
including chronic bronchitis and a positive tine test; for 
anemia; for arthritis of the hands, shoulders, and knees, 
bilateral; and for an acquired psychiatric disability, 
including schizophrenia and a paranoid personality disorder, 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  see 
Grottveit, 5 Vet. App. at 93;  Tirpak v. Derwinski,  2 Vet. 
App. 609 (1992);  Murphy, 1 Vet. App. at 80.

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
competent lay or medical evidence; together with (3) evidence 
of a nexus between the inservice injury or disease and the 
current disability in the form of medical evidence.  Caluza 
v. Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 
F.3d 604 (Fed. Cir. 1996).  In this case, the requirement of 
item (1) is not satisfied as to the claims for service 
connection for a chronic respiratory disorder, including 
chronic bronchitis and a positive tine test, for anemia, for 
arthritis of the left hand, shoulders, and knees, bilateral, 
or for paranoid schizophrenia because the record contains no 
clear diagnoses of those disabilities.  In that connection, 
the Board notes that the phrase "most likely diagnosis is 
paranoid schizophrenia" is speculative and does not 
constitute a clear diagnosis, and that paranoid schizophrenia 
was not found on VA psychiatric examination in July 1995.  
Further, a positive tine test is not a disability but a mere 
laboratory finding, and notations such as "rule out 
bronchitis" and "rule out arthritis" shown in 1994 and 
1995 do not constitute diagnoses of those disabilities.  
However, the requirement of item (1) is satisfied as to the 
claims for service connection for arthritis of the right 
second metacarpophalangeal joint, and for an acquired 
psychiatric disability diagnosed as a paranoid personality 
disorder, because those condition are shown by medical 
diagnoses contained in the record.  

The requirement of item (2), above, that evidence be 
submitted of incurrence or aggravation of a disease or injury 
in service in the form of competent medical, or in some cases 
satisfactory lay evidence, is not met because there is no 
competent medical evidence showing that the veteran 
experienced a chronic respiratory disorder, including chronic 
bronchitis and a positive tine test; anemia; arthritis of the 
hands, shoulders, or knees, bilateral; or an acquired 
psychiatric disability, including schizophrenia and a 
paranoid personality disorder, during active service, at the 
time of service separation, within any applicable presumptive 
period, or for many years after final service separation.  
The veteran's service medical records are silent for 
complaint, treatment, findings or diagnoses of any of the 
claimed disabilities, and the veteran denied any history of a 
respiratory disorder, arthritis or rheumatism, abnormalities 
of the upper or lower extremities or musculoskeletal system, 
or nervous trouble of any sort on reports of medical history 
prepared in March 1966 and in June 1967.  A report of medical 
examination conducted for Officer Candidate School (OCS) in 
March 1966 disclosed that the veteran's nose, mouth, throat, 
lungs and chest were normal; a chest X-ray was normal; his 
upper and lower extremities and musculoskeletal system were 
normal; his psychiatric evaluation was normal; and his blood 
serology was normal.  His service separation examination, 
conducted in June 1967, showed that his nose, mouth, throat, 
lungs and chest were normal; a chest X-ray was normal; his 
upper and lower extremities and musculoskeletal system were 
normal; his psychiatric evaluation was normal; and his blood 
serology was normal.  

The chronicity provisions of  38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of  38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).
In the instant appeal, no chronic respiratory, 
musculoskeletal, psychiatric or blood disorder was noted or 
otherwise shown during active service or within any 
applicable presumptive period, and neither the veteran nor 
his spouse is competent to diagnose a disability or to 
express a competent opinion as to chronicity.  Further, an 
appellant's statement about what he was told by a physician 
does not constitute competent medical evidence under  
Grottveit v. Brown,  5 Vet. App. at 93 (1993);  Warren v. 
Brown,  6 Vet. App. 4 (1993).  Thus, the veteran's statement 
that he was told that he had a positive tuberculin test 
during service is not competent and, therefore, cannot be 
probative.  

The Court has held that while a lay person is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by symptoms or the 
condition causing the symptoms, "the appellant is certainly 
capable of proving evidence of symptomatology", including 
the date of onset of symptoms.  Stadin v. Brown,  8 Vet. 
App. 280, 284 (1995);  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995);  Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  
Espiritu v. Derwinski,  2 Vet. App. 492, 494 (1992).  
However, the fact that the veteran's spouse states that he 
complained of pain in his shoulders or hands during the 
initial postservice year does not establish or tend to 
establish the existence of arthritis of the shoulders or 
hands to a compensable degree, and arthritis of the shoulders 
and hands has not been demonstrated except for findings of 
minimal osteophyte formation at the right second 
metacarpophalangeal joint in July 1995, many years after 
service.  Further, the medical evidence shows that the 
veteran has dated the onset of his psychiatric symptomatology 
to between six and 18 months prior to leaving his employment 
at Detroit Edison in July 1985.  Neither a low white blood 
count nor anemia were shown in service or within the initial 
postservice year, and a low white blood count was first 
clinically shown in January 1988.  

With respect to the diagnosis of paranoid personality 
disorder shown in July 1995, the Board notes that personality 
disorders and mental deficiency are not diseases or injuries 
within the meaning of applicable legislation providing for 
payment of VA disability compensation benefits.  38 C.F.R. 
§ 3.303(c), Part 4, § 4.9 (1999).  The Court has stated that 
"[w]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the [Board] 
terminated because of the absence of legal merit or the lack 
of entitlement under the law."  Shields v. Brown, 8 Vet. 
App. 346, 351-52 (1995);  Sabonis V. Brown,  6 Vet. App. 426, 
430 (1994).  Thus, the Board finds that, to the extent that 
the veteran's claim for service connection for an acquired 
psychiatric disability represents a claim for service 
connection for a paranoid personality disorder, that claim 
lacks legal merit.  

Based upon the foregoing, the Board finds that the 
requirement of item (2), above, that evidence be submitted of 
incurrence or aggravation of a disease or injury in service 
in the form of competent lay or medical evidence has not been 
met as to the disabilities at issue.

The Board further finds that the requirement of item (3), 
above, that evidence be submitted of a nexus between an 
inservice injury or disease and the current disability in the 
form of medical evidence has not been met.  The veteran has 
not submitted any competent medical evidence which links or 
relates any of the disabilities at issue to his period of 
active service.  The only opinion which associates any 
current disability with the veteran's period of active 
service is the veteran's own opinion.  While the veteran's 
assertions must generally be regarded as credible for 
purposes of determining whether a well-grounded claim has 
been submitted, the Court has held that a lay person, such as 
the veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit, at 93;  Espiritu v. Derwinski,  2 
Vet. App. 492, 495 (1992).  If such testimony is not 
competent, it cannot be probative.

Based upon the foregoing, the Board finds that the claims of 
entitlement to service connection for a chronic respiratory 
disorder, including chronic bronchitis and a positive tine 
test; for anemia; for arthritis of the hands, shoulders, and 
knees, bilateral; and for an acquired psychiatric disability, 
including schizophrenia and a paranoid personality disorder, 
are not well grounded.  Accordingly, those claims are denied.  

The record shows that the Statement of the Case issued in 
June 1996 informed the veteran that he had the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims were well grounded, 
and identified the evidence which was lacking.  An RO letter 
dated in October 1997 informed the veteran of the evidence 
needed to support his claims, including private and VA 
medical records showing treatment for each of the claimed 
disabilities.  

The submission of a well-grounded claim is a prerequisite to 
invoking the VA's duty to assist.  As the veteran has not 
presented a well-grounded claim for service connection for 
the disabilities at issue, the duty to assist the veteran 
does not arise.  See Slater v. Brown,  9 Vet. App. 240 
(1996);  Franzen v. Brown,  9 Vet. App. 235 (1996).  The 
United States Court of Appeals for the Federal Circuit has 
held that only a person who has submitted a well-grounded 
claim can be determined to be a claimant for the purpose of 
invoking the duty to assist provisions of  38 U.S.C.A. 
§ 5107(a).  See Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).  
However, the Board notes that the veteran may render his 
claims well grounded by submitting evidence establishing the 
clinical presence of the disabilities at issue during active 
service, on service separation examination, or during the 
initial postservice year, or competent medical evidence 
linking or relating those disabilities to trauma or pathology 
experienced during active service.  Robinette v. Brown,  8 
Vet. App. 69, 74 (1995).

Although the Board has considered and denied the veteran's 
claims for service connection for the disabilities at issue 
on a ground different from that of the RO, that is, on the 
basis of whether the veteran's claims for service connection 
for those disabilities are well grounded rather than whether 
he is entitled to prevail on the merits, the veteran has not 
been prejudiced by this decision.  In assuming that the 
claims were well grounded, the RO accorded the veteran 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown,  4 Vet. App. 384, 392-394 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims for service 
connection for the claimed disabilities are well grounded 
would be pointless and, in light of the legal authority cited 
above, would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. 16-92);  57 Fed. Reg. 
49, 747 (1992).


ORDER

Evidence of well-grounded claims of entitlement to service 
connection for a chronic respiratory disorder, including 
chronic bronchitis and a positive tine test; for anemia; for 
arthritis of the hands, shoulders, and knees, bilateral; and 
for an acquired psychiatric disability, including 
schizophrenia and a paranoid personality disorder, not having 
been submitted, those claims are denied.



REMAND

The veteran's original application for service connection for 
a back disability, received at the RO in February 1971, was 
denied in August 1971.  Although the veteran was given 
appropriate written notice of that adverse determination and 
of his right to appeal, he did not initiate an appeal and 
that decision became final after one year.  

In February 1995, the veteran undertook to reopen his claim 
for service connection for a back disability by submitting 
additional evidence.  A rating decision of August 1995 
determined that the additional evidence submitted was not 
both new and material to the issue of service connection for 
a back injury, giving rise to this appeal.  Following receipt 
of additional medical evidence, and the testimony of the 
veteran and his spouse at a personal hearing held before a 
Hearing Officer at the RO in October 1996, a Hearing 
Officer's decision determined that new and material evidence 
had not been submitted to reopen that claim. 

The United States Court of Appeals for Veterans Claims 
(Court) has recently announced a new three-step analysis that 
VA must perform when a veteran seeks to reopen a final 
decision based on the submission of new evidence.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc).  The three prongs 
of the new Elkins test are as follows: (1) VA must first 
determine whether the veteran has presented new and material 
evidence under  38 C.F.R. § 3.156(a) (1999) in order to have 
a finally denied claim reopened under  38 U.S.C.A. § 5108; 
(2) if new and material evidence has been presented, 
immediately upon reopening the claim, VA must decide whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the reopened claim is well 
grounded pursuant to  38 U.S.C.A. § 5107(a); and (3) if the 
claim is well grounded, VA may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under  38 U.S.C.A. § 5107(a) has been fulfilled.  
Elkins, id.  If the additional evidence presented is not new, 
the inquiry ends and the claim may not be reopened.  Smith 
(Russell) v. West,  12 Vet. App. 312 (1999).

Further, in determining whether new and material evidence has 
been submitted which is sufficient to warrant reopening of a 
claim under the provisions of  38 U.S.C.A. § 5108 (West 
1991), consideration must be given to all of the evidence 
submitted since the last final disallowance of the claim.  
However, in the recent decision in  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Court expressly rejected 
the standard for determining whether new and material 
evidence had been submitted, as set forth in  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and held that the 
regulatory standard set forth in  38 C.F.R. § 3.156(a) (1999 
was the only correct standard. 

The cited regulation provides that:

New and material evidence means evidence 
which bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  The cited decision in  Hodge, id., invalidated 
the standard for new and material evidence under Colvin and 
its progeny, and the case must be remanded to permit the RO 
to adjudicate the new-and-material claim under  38 C.F.R. 
§ 3.156(a) (1999).  Finally, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review the case prior to returning it to the Board in 
order to ensure full and specific compliance with all 
instructions contained in this Board remand.  All cases 
returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

Based upon the foregoing, the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a back disability is Remanded to the 
RO for the following actions:

1.  The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a back disability 
under the provisions of  38 U.S.C.A. 
§ 5108 (West 1991);  38 C.F.R. § 3.156(a) 
(1999); and in accordance with the 
decision of the Federal Circuit Court in  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If it is determined that new and 
material evidence has been presented, 
immediately upon reopening the claim, the 
RO must decide whether, based upon all 
the evidence of record in support of the 
claim, presuming its credibility, the 
reopened claim is well grounded pursuant 
to  38 U.S.C.A. § 5107(a).  If the claim 
is well grounded, the RO may then proceed 
to evaluate the merits of the claim but 
only after ensuring that the duty to 
assist under  38 U.S.C.A. § 5107(a) has 
been fulfilled.  If the additional 
evidence presented is not new, the 
inquiry ends and the claim may not be 
reopened.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided 
an opportunity to respond.  In particular, that Supplemental 
Statement of the Case must notify the veteran of the 
requirements for reopening a claim after a final decision and 
for submitting a well-grounded claim, and must identify the 
specific evidence needed to (1) reopen his claim for service 
connection for a back disability, and to (2) render his claim 
for service connection for a back disability well-grounded.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

